Opinion by
Judge Peters :
We cannot from the evidence in this case conclude that at the time the summons was executed on Forsee he was the agent of the Memphis and Arkansas River Packet company, and that the service upon him of appellant’s summons is such a service on an agent as is contemplated by the 80 Section of the Civil Code.
The burden is on appellant to show that the facts exist to make the service of the summons on a person other than the defendant sufficient under the provision of the code supra, and we think in this case the evidence is not sufficient.
Wherefore the judgment is affirmed.